Allen, P.J.
(dissenting). I dissent from the majority’s conclusion that the search of defendant *126was illegal under Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968).
In this case, unlike Terry, there is no question about the propriety of the initial restrictions on the defendant, since he was riding in a vehicle which was being driven recklessly and, thus, became a proper subject for an investigatory stop. Pennsylvania v Mimms, 434 US 106, 109; 98 S Ct 330; 54 L Ed 2d 331 (1977). Upon receiving the inconsistent information relating to the identification of the driver and front seat passenger, one of the state police troopers reasoned that further investigation was necessary "of at least two of the individuals in that car, possibly a third, for a criminal matter of disguising or possibly that of being a fugitive”.
Admittedly, the police officers did not have probable cause to arrest any of the occupants of the car on either of these grounds. However, the police officers in this case had reasonable suspicion, based upon objective facts, that two, and possibly the third occupant were involved in criminal activity justifying further investigation. Terry, supra, United States v Pelley, 572 F2d 264 (CA 10, 1978), United States v Wilkerson, 194 US App DC 393; 598 F2d 621, 624 (1978). As such, they acted reasonably in ordering all of the occupants out of the car. Mimms, supra, Pelley, supra, Wilkerson, supra, United States v Williams, 604 F2d 1102, 1124 (CA 8, 1979). Contrast Ybarra v Illinois, 444 US 85, 90-96; 100 S Ct 338; 62 L Ed 2d 238 (1979). At this point, the police officers were justified in conducting a limited protective search of the occupants for concealed weapons only if they had reason to believe that the occupants were armed and dangerous. Adams v Williams, 407 US 143, 146; 92 S Ct 1921; 32 L Ed 2d 612 (1972), Terry, supra, 27, *127Mimms, supra, 111-112, United States v Williams, supra, 1124. Absent record evidence to show that such a limited search was prompted by the officers’ fear of violence while pursuing their investigation, a warrantless pat-down search would be unauthorized. People v Rosales, 406 Mich 624, 629; 281 NW2d 126 (1979), cert den 444 US 1025; 100 S Ct 689; 62 L Ed 2d 659 (1980), People v Summers, 407 Mich 432, 448; 286 NW2d 226 (1979). Under the circumstances presented to the officers in the instant situation, Pelley, supra, 266, I cannot doubt that "* * * a reasonably prudent man in the circumstances would be warranted in the belief that his safety * * * was in danger”. Terry, supra, 27. Since the frisking officer clearly testified that, under the circumstances and in light of his experience, he was fearful for his own safety while pursuing his investigation, I would conclude that the pat-down search of the car’s occupants — leading to the discovery of the illicit drugs in defendant’s possession — was justified under Terry and its progeny. Therefore, I would affirm the trial court’s denial of defendant’s motion to suppress.